Citation Nr: 0818042	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Evaluation of migraine headaches currently evaluated as 
50 percent disabling.

3.  Entitlement to total disability rating based on 
individual unemployability.

4.  Eligibility for insurance benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from March 1995 to May 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and of February 2004 from the VA RO and 
Insurance Center in Philadelphia, Pennsylvania.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in June 2007.  A transcript of the hearing 
has been associated with the claim file.

In September 2007 the Board remanded the case.

The issues of service connection for an acquired psychiatric 
disorder, entitlement to total disability rating based on 
individual unemployability and eligibility for insurance 
benefits are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Migraine headaches are manifested by no more than frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
migraine headaches have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notices in 
this case predated the rating decisions.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claim.  In VCAA letters of April 2002 and 
November 2002 the appellant was provided adequate notice as 
to the evidence needed to substantiate her claim.  She was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf; it 
also told her to provide relevant information which would 
include that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the notice regarding a disability rating and 
effective date was not provided in a timely manner.  Also, 
the veteran was not provided with the diagnostic codes 
applicable to the issue of evaluation of migraine headaches.  
Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until 
March 2006.  However, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same in a timely manner.  Moreover, the 
records show that the veteran had actual knowledge of the 
requirements for a higher rating and the essential fairness 
of the process has not been affected.

The Board notes that in an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In regards to 
the issue of the evaluation of migraine headaches, the Board 
finds that while the preadjudicatory notice was inadequate, 
the essential fairness of the process has not been affected.

The record shows the veteran was provided copies of the 
rating decision and notice as to how to appeal the RO's 
rating decision, and she did so.  In a Statement of the Case 
(SOC) of August 2004 the appellant was provided with the 
relevant Diagnostic Code in her case and she showed 
understanding of the same when she asked the RO to request 
records which she believed would show she was entitled to a 
higher rating and when she submitted additional evidence she 
believed would show entitlement to a higher rating.  
Furthermore, in a letter of March 2006 she was provided with 
examples of the medical and lay evidence she may submit to 
substantiate her case.  Subsequent to the SOC and the March 
2006 letter the appellant's claim was readjudicated in 
subsequent Supplemental Statements of the Case (SSOC).  
Therefore, the appellant was afforded the required due 
process.  Furthermore, the Board notes that the symptoms 
required to meet the criteria for an increased evaluation in 
the veteran's case, are symptoms that a reasonable person 
with her disability would know to report.  Moreover, VA 
outpatient treatment records and examination reports note the 
veteran reporting symptoms associated with the disability.  
The veteran was provided with the notice and was given the 
opportunity to submit additional evidence, she was provided 
time to submit the same and she was afforded subsequent due 
process.  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records and 
Social Security Administration records have been obtained.  
The veteran was afforded a VA examination.  Therefore, the 
Board finds that the VA has satisfied its duties to notify 
and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).


Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection for migraine headaches.  In 
such cases, the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Board finds that the 
veteran's disability has not significantly changed and a 
uniform rating is warranted.

The veteran's migraine headaches are currently assigned a 50 
percent evaluation under Diagnostic Code 8100.  Under this 
provision, a 30 percent evaluation is warranted for migraine 
headaches manifested by characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  A 50 percent disability is also the maximum 
schedular rating that may be assigned under Diagnostic Code 
8100.  Thus, a higher evaluation is unavailable under 
Diagnostic Code 8100.  38 C.F.R. § 4.124a.

The Board recognizes the veteran's assertion that her 
migraine headaches warrant a higher evaluation; however, 50 
percent is the maximum rating available for migraine 
headaches pursuant to Diagnostic Code 8100.  In this case, no 
other Diagnostic Code is applicable.  The veteran has 
suggested no other diagnostic code, and the Board cannot 
identify a diagnostic code that would be more appropriate to 
the veteran's diagnosed disability and her claimed symptoms. 

Extraschedular consideration

Effectively, the only way in which a disability rating in 
excess of the currently assigned 50 percent may be considered 
is through the application of the extraschedular rating 
provision.  The Court has held that the question of an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture.  The veteran has not required 
frequent hospitalizations for migraine.  Indeed, the only 
hospitalizations have been due to the veteran's psychiatric 
disability.  There is no showing that the veteran's service-
connected migraine has, at any point since the effective date 
of the grant of service connection, reflected so exceptional 
or so unusual a disability picture so as to warrant the 
assignment of any higher evaluation on an extraschedular 
basis 

The record also shows that the veteran was employed for a 
number of years after separation from service.  Additionally, 
the Board notes that while there is evidence that the 
veteran's service connected migraine have interfered with her 
ability to maintain employment, the veteran has been found to 
be disabled due to her psychiatric condition and it has been 
determined that her psychiatric condition has also 
contributed to her inability to maintain employment.  
Therefore, the record does not show that the veteran's 
migraine, by itself, have interfered with her ability to work 
in such a way as to make the rating criteria impractical.

We conclude that migraine does not result in marked 
interference with employment.  There is no showing that 
migraine has caused marked interference with employment 
beyond that contemplated by the 50 percent evaluation.  The 
record establishes the presence of functional impairment.  
However, the 50 percent evaluation contemplates severe 
economic inadaptability.  To the extent Dr. L. reported that 
the disability was "causing her to be unable to work", the 
statement is non-specific and remarkably lacking in facts 
other than a report of head pain, nausea and dizziness.  The 
statement establishes no more than severe economic 
inadaptability a factor contemplated by the current 
evaluation.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability evaluation for her service 
connected migraine headaches.  The claim is therefore denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 50 percent disabling for migraine 
headaches is denied.





REMAND

In March 2008 subsequent to the issuance of the SSOC, the 
Board received additional evidence in the form of an amended 
psychiatric progress note of October 2006 from the Syracuse 
VA Medical Center, and VA outpatient records dated in 
February 2008 showing a diagnosis of PTSD.  The AOJ has not 
reviewed this evidence and there is no indication in the 
record that the veteran waived initial consideration of 
evidence by the AOJ.  As the AOJ did not review this 
evidence, an SSOC must be issued.  See38 C.F.R. §§ 19.31, 
19.37 (2007).

The veteran is claiming service connection for a psychiatric 
disability, including depression with bipolar disorder and 
PTSD.  The record shows that she has been diagnosed with 
PTSD.  In statements and in treatment records the veteran has 
alleged that her PTSD is a result of a sexual assault in 
service and verbal abuse by her superior.  

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support her claim 
for PTSD due to sexual trauma, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2006).

The Board notes that the Veterans Claims Assistance Act 
(VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In addition, the Board notes that outpatient treatment 
records of February 2008 note that the physician stated that 
there is strong evidence toward the likelihood that the 
veteran's psychiatric disorders are directly related to her 
military service and had their onset in service.  A medical 
opinion is required to clarify the nexus to service.  

Furthermore, the Board notes that the issues of entitlement 
to TDIU and eligibility for insurance are is inextricably 
intertwined with the issue of service connection for 
depression with bipolar disorder.  Therefore, the issues must 
be readjudicated after the issue of service connection for 
depression with bipolar disorder has been fully developed.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. 
§ 3.304(f)(3), the RO should send the 
veteran an appropriate stressor 
development letter.  The appellant 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 
C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the veteran.  

2.  After the development above is 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
nature and etiology of any psychiatric 
disorder(s) found present to include 
post-traumatic stress disorder, 
depression  and bipolar disorder, and, 
if so, whether such are related to any 
incident in service.  In connection 
with the examination, the examiner 
should be provided the veteran's claims 
folder.  The diagnosis should be in 
accordance with the American 
Psychiatric Association's: Diagnostic 
and Statistical Manual of Mental 
Disorders-IV.  All necessary special 
studies or tests, including appropriate 
psychological testing and evaluation, 
should be accomplished.

The examiner must express an opinion as 
to: (1)whether the veteran meets the 
criteria for post-traumatic stress 
disorder contained in DSM-IV, and if she 
meets such criteria, whether post-
traumatic stress disorder can be related 
to an incident in service; (2) whether, 
after a review of the record, there were 
any psychiatric manifestations in 
service; and (3) whether any psychiatric 
disorder found is related to the service 
connected migraine.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  The AOJ should issue the veteran an 
SSOC with consideration of the evidence 
received in March 2008.

4.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the intertwined 
claim for entitlement to TDIU and 
eligibility for insurance.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


